Citation Nr: 1417103	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with plantar warts and calluses.

2.  Entitlement to a disability rating in excess of 20 percent for instability of the right knee prior to October 31, 2008.

3.  Entitlement to a disability rating in excess of 30 percent for a right total knee replacement from January 1, 2010.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to October 31, 2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to June 1987.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction remains with the Atlanta, Georgia RO.  

In the December 2006 decision, the RO awarded an increased rating to 20 percent (from 10 percent) for bilateral pes planus with plantar warts and calluses.  The decision denied entitlement to a rating in excess of 10 percent for arthritis of the right knee and in excess of 10 percent for instability of the right knee associated with that disability.  After the Veteran appealed the decision, he underwent a total right knee arthroplasty on October 31, 2008.  In January 2009, the RO in Atlanta closed out the previous ratings pertaining to the right knee and awarded the Veteran a 100 percent rating from October 31, 2008 to December 31, 2009 and a 30 percent rating from January 1, 2010, for right total knee replacement under Diagnostic Code 5055.  

By an August 2009 rating decision, the RO determined that clear and unmistakable error (CUE) had been committed in the December 2006 decision when the 20 percent rating was assigned for bilateral pes planus with plantar warts and calluses.  The RO found that a 30 percent rating should have been awarded because the Veteran's pes planus disability is bilateral and not unilateral.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276) (2013).  

In February 2012, the Board granted an earlier effective date for the award of 30 percent for bilateral pes planus with plantar warts and calluses and denied entitlement to a disability rating in excess of 10 percent for arthritis of the right knee prior to October 31, 2008.  Therefore these issues are no longer in appellate status.  The Board also remanded the issues of entitlement to increased ratings for bilateral pes planus with plantar warts and calluses, instability of the right knee prior to October 31, 2008, and a right total knee replacement from January 1, 2010.  

During the pendency of the appeal for increased ratings, the Veteran also contended that he was totally disabled and unemployable as a result of service-connected disabilities.  His claim for a TDIU is a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In September 2010, the RO granted entitlement to a TDIU, effective January 1, 2010.  The issue of whether a TDIU is warranted prior to this date (at any time during the appellate period) remains on appeal before the Board.

The Veteran requested a hearing both before the RO and the Board in February 2009.  In August 2010, prior to any hearing, the Veteran's representative indicated that the Veteran did not wish to have any hearings-either one before the RO or the Board.  Under these circumstances, the Board finds that the Veteran has been afforded the opportunity for a hearing and that his request to testify before VA has been withdrawn.  38 C.F.R. § 20.704(e) (2013).  

In a May 2012 statement, the Veteran reported that a November 2011 rating decision and accompanying letter stated that the decision was considered favorably, however he argued that this did not resolve his issues.  As it is unclear whether the Veteran intended to file a timely NOD with respect to the November 2011 rating decision and unclear as to which issues he was referring, the potential claims of entitlement to an increased ratings for major depressive disorder, with anxiety and psychotic features, and right ankle arthritis with capsulitis are referred to the RO for clarification of whether the Veteran intended to file an appeal on these issues.  In so doing, a letter of clarification should be sent to the Veteran regarding his May 2012 statement as to which issues if any, he sought to appeal.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar warts and calluses is productive of pronounced symptoms.  

2.  Prior to October 31, 2008, the Veteran's right knee was productive of severe lateral instability.   

3.  From January 1, 2010, the Veteran's right total knee replacement has been mainly productive of chronic residuals consisting of severe painful motion and weakness.  

4.  From July 21, 2006 to October 30, 2008, the Veteran's service-connected disabilities, to include pes planus and right knee instability and arthritis, rendered him unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for bilateral pes planus with plantar warts and calluses are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a disability rating of 30 percent for right knee instability, prior to October 31, 2008, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a 60 percent disability rating, from January 1, 2010, forward, for the Veteran's right total knee replacement are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  

4.  The criteria for a TDIU from July 21, 2006 to October 30, 2008 are met.  38 C.F.R. § 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of October 2006 and June 2007 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements from the Veteran and his representative.  

The record shows that the Veteran has been awarded disability benefits by the Social Security Administration  (SSA). SSA records were requested by the RO in December 2007 and November 2008 to no avail.  However, a September 2007 SSA decision has been associated with the claims file.  As VA has attempted to obtain these records on two occasions without response from the SSA, any further efforts to obtain these records in this case would be futile.  

The October 2006, December 2007, January 2009, June 2010, December 2010, April 2011 and April 2012 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Pes Planus

After a careful review of the evidence of record, the Board finds that, throughout the duration of the appeal, the Veteran's bilateral pes planus with plantar warts and calluses warrants a 50 percent rating under Diagnostic Code 5276, as this disability was productive of pronounced bilateral pes planus.  

The Veteran's bilateral pes planus with plantar warts and calluses is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013), which provides ratings for acquired flat foot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20-percent disabling for unilateral disability, and is rated 30-percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30-percent disabling for unilateral disability, and is rated 50-percent disabling for bilateral disability.  38 C.F.R. § 4.71a.  

Initially, the Board observes that the Veteran also received treatment for several other foot deformities unrelated to his bilateral pes planus, including bunions, hallux valgus deformities, hammer toe deformities, fungus and tinea pedis.  As the only issue on appeal is the Veteran's bilateral pes planus, the Board will not consider these additional foot disabilities.  The impairment resulting from these other disabilities cannot be used to justify assigning a higher rating for his bilateral pes planus.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The medical evidence of record, including private medical records from September 2005 to July 2010 and VA medical records from 2004 to 2012, reflects that the Veteran has been continually treated for symptoms of bilateral pes planus with plantar warts and calluses, including pain, tenderness, significant/severe flatfoot deformity with medial column collapse and plantar scaling on both feet.  

A June 2006 VA outpatient treatment record shows that the Veteran was provided new orthotics but still had pain.

The October 2006 VA examination revealed bilateral pes planus symptoms included:  everted weight bearing alignment of the Achilles tendon; neutral non-weight bearing alignment of the Achilles tendon; Achilles tendon correctable manipulation per an October 2006 VA examination; five degrees of valgus of the heels; and forefoot varus bilaterally. 

In an August 2007 VA outpatient treatment report, the Veteran reported he was unable to wear his orthopedic shoes, and wore sandals.

The December 2007 VA examination revealed pes planus findings of: weakness; tenderness; pronation; vertical weight bearing and non-weight bearing alignment of Achilles tendon; the Veteran walked on the sides of his feet with his feet inverted; and Achilles tendon alignment not correctable by manipulation.  The examiner noted the Veteran had orthopedic shoes but that they did not work properly.  The shoes were rolled over and he was walking on the sides of his shoes.  

In a January 2009 VA outpatient treatment report, the Veteran reported he was barely able to put his foot flat on the floor because of all the pain and he walked on the side of the foot, which seemed to aggravate the ankle.  He was found to have a clinically significant flat foot deformity, also characterized as complicated.  

In the January 2009 VA examination, the Veteran reported having used orthopedic corrective shoes since 2006, which were prescribed by the podiatrist at the VAMC in Dublin, Georgia.  A physical examination revealed: well preserved medial, lateral and transverse plantar arches on weight bearing and non-weight bearing situations; normal alignment of the Achilles tendon on weight bearing and non-weight bearing; and standing on tip toes produced normal inversion of the heel.  The examiner found the Veteran used a sandal on the right foot, showing lateral abnormal wearing pattern and a regular shoe on the left foot also showing lateral wearing pattern.  

In a September 2009 statement, the Veteran reported that he was provided orthotic inserts for years, although as his feet worsened, and that due to chronic pain, he could no longer wear shoes.  

A June 2010 VA examination of the feet, specifically for the Veteran's hallux valgus disability revealed complaints of pain, stiffness, fatigability, and lack of endurance.  The Veteran wore orthotic shoes and orthotic inserts with noted poor efficacy.  A physical examination revealed objective findings of painful motion, tenderness, weakness, and abnormal weight bearing.  

A September 2010 VA podiatry note indicates the Veteran was provided a surgical shoe due to status post bunionectomy and the swelling and discomfort due to this disability make it difficult to wear his normal orthopedic shoes.  

In an April 2011 VA examination of the feet, the examiner noted the Veteran was seen by himself in the VA podiatry clinic for a variety of foot problems, and has been treated with a multitude of different medications and support measures, including, orthopedic shoes and custom inserts, which helped a mild to moderate limited extent.  The Veteran complained of pain, in the feet, both stinging and throbbing pain, fatigability and a lack of endurance.  He also related having weakness, swelling, and stiffness, mostly in the right ankle, but also in the feet.  A physical examination revealed hyperkeratotic lesions and pain on palpation of the plantar sole, including the plantar arch.  Severe longitudinal medial column collapse to the arch of both feet was noted, which was worsened with weight bearing standing.  He had internal bowing, weight bearing and non-weight bearing alignment of the Achilles tendon.  The Achilles tendon could be corrected on manipulation but there was pain on manipulation.  He had approximately two degrees of valgus orientation of the rear foot, correctable by manipulation.  He also had a compensated forefoot varus deformity which was correctable by manipulation.  Plantar white diffuse scaling was noted in the soles of both feet as well. The Veteran had an antalgic gait.  He was diagnosed with moderately severe to severe pes planus deformity.  The examiner could not evaluate any unusual shoe wear pattern because the Veteran was wearing a surgical shoe and therefore he could not evaluate the normal unusual shoe wear.  

The April 2012 VA examination reflects that the Veteran's bilateral pes planus included symptoms of pain on use and manipulation of the feet and symptoms were relieved by arch supports.  The bilateral pes planus also demonstrated extreme tenderness on the plantar surface of the right foot, decreased longitudinal arch height on weight-bearing with both feet, and no objective evidence of either marked deformity of the foot (pronation, abduction, etc.) or marked pronation.  Weight bearing line fell over or medial to the great toe on the right.  A lower extremity deformity other than pes planus, specified as right ankle limitation of motion and right knee instability, was found to cause an alteration of the weight bearing line.  Inward bowing of the Achilles tendon was noted on the right, although there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Mild hyperkeratosis of the skin was noted on the soles of the feet and tenderness to palpation of the bilateral plantar feet, right greater than left was noted. 

The record throughout the pendency of this appeal, including the subjective and objective evidence noted above, shows that the Veteran has extreme tenderness on the plantar surface of the right foot.  Although he has been prescribed orthopedic shoes and appliances, these have provided minimal, if any, improvement.  Thus, resolving doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating are approximated.  38 C.F.R. § 4.7.  This is the maximum rating available under DC 5276.



Instability of the Right Knee, prior to October 31, 2008

After a careful review of the evidence of record, the Board finds that the Veteran's right knee instability warrants a 30 percent rating prior to October 31, 2008, under Diagnostic Code 5257, as this disability was productive of severe recurrent lateral instability.  

The Veteran's right knee instability was rated as 20 percent disabling prior to October 31, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013), which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

As the previous Board decision in February 2012 denied the claim for a higher disability rating for arthritis of the right knee prior to October 31, 2008, the matter is not in appellate status.  Therefore, the Board does not need to consider separate disability ratings for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257 in this decision.  See VAOPGCPREC 23-97.  

The objective evidence of record prior to October 31, 2008, reflects severe instability in the Veteran's right knee.  These records demonstrate that findings related to the Veteran's right knee instability prior to October 31, 2008 included: right knee instability; cartilage tear resulting in instability of the right knee; the use of a right knee brace for instability and cane for ambulation; positive anterior drawer test on the right; motor strength of a 4/5 with giveaway weakness diffusely; antalgic gait; unstable knee; mild medial-lateral knee instability with more pronounced anteroposterior knee instability, indicative of anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) damage; inability to walk because of instability; laxity to varus stress; and positive McMurray's test.  The Veteran underwent a right total knee replacement on October 31, 2008.  Thus, the Board finds the Veteran's right knee instability is productive of severe recurrent lateral instability, thereby warranting the assignment of a 30 percent rating under DC 5257.  This is the maximum rating available under DC 5257.


Right Total Knee Replacement, from January 1, 2010

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's right total knee replacement warrants a 60 percent disability rating, from January 1, 2010, under Diagnostic Code 5055, as his right knee disability has been primarily productive of chronic residuals consisting of severe painful motion and weakness.  

The Veteran's right total knee replacement has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  

The probative evidence of record, including VA medical records and the VA examinations in January 2009, December 2010, and April 2012, reflect that the Veteran's right knee, despite his surgery, continues to have chronic residuals consisting of severe painful motion and weakness.  Assistive devices continued to be used after the surgery including a knee brace, a cane, a walker and a walking stick.  The January 2009 VA examination reflects that the Veteran reported having symptoms of constant pain and weakness in the right knee and assistive devices included a knee brace, a walker, and a walking stick.  On physical examination, pain was observed with range of motion and repetition increased pain, weakness, lack of endurance, fatigue and incoordination with flexion.  In the December 2010 VA examination, the Veteran specifically reported having pain and weakness in the right knee and it was noted he used a knee brace.  The April 2012 VA examination reflects that the Veteran complained of severe pain and bucking of the right knee and he used a walker as well as a cane to get around.  Although the April 2012 VA examiner found that residuals of the right knee replacement included intermediate degrees of residual weakness pain or limitation of motion, the physical examination revealed additional functional impairment following repetitive use of the right knee, including less movement than normal, pain on movement, deformity, instability, disturbance of locomotion, and interference with sitting, standing and weight bearing.  

While Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 60 percent rating is the maximum rating available under DC 5055, and DCs 5256, 5261, and 5262 do not provide for any higher ratings.  The maximum ratings available under these codes are 60 percent, 50 percent, and 40 percent, respectively.


Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, including pronounced bilateral flatfoot, severe recurrent subluxation or lateral instability, and chronic residuals consisting of severe painful motion or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, and 5276.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU, prior to October 31, 2008

The Veteran has been assigned a 100 percent schedular rating from October 31, 2008 to December 31, 2009, and a TDIU from January 1, 2010 forward.  However, as the claim for a TDIU is a component of his claims for increased ratings on appeal, the issue of entitlement to a TDIU prior to October 31, 2008 remains for consideration as part of those claims.  

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In light of the above awards of increased ratings for pes planus and instability of the right knee, the schedular criteria for a TDIU have been met prior to October 31, 2008.  The Veteran was also service connected for arthritis of the right knee, a right shoulder injury, a right eyelid cyst, and residuals of cysts on his testes.  He has a high school education and worked as a letter carrier for the postal service for 15 years.  He last worked on July 21, 2006.  A VA examiner in August 2006 stated that because of his right knee instability, the Veteran was not able to carry out his job as a postal employee.  A VA examiner in August 2007 also stated that because of his foot, knee, and back troubles, he was clinically disabled and unemployable for any majority weightbearing occupation, given his skill set.  Although the Veteran was not service connected for a low back disorder prior to October 31, 2008, the Board resolves doubt in his favor and finds that his service-connected disabilities alone, to include pes planus and right knee instability and arthritis, rendered him unable to secure and maintain substantially gainful employment, effective from July 21, 2006 to October 30, 2008.  38 C.F.R. § 4.3.  Entitlement to a TDIU prior to July 21, 2006 is not warranted, as the Veteran was employed with the postal service until that date.


ORDER

Entitlement to a disability rating of 50 percent for bilateral pes planus with plantar warts and calluses is granted, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to a disability rating of 30 percent for instability of the right knee prior to October 31, 2008 is granted, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to a disability rating of 60 percent for a right total knee replacement from January 1, 2010, forward, is granted, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to a TDIU from July 21, 2006, to October 30, 2008 is granted, subject to the regulations applicable to the payment of monetary benefits.  




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


